THE COURT, (THRUSTON, Circuit Judge, absent,)
at the prayer of the defendant’s counsel, instructed the jury, that the defendant was only liable for the faithful discharge of Talbot’s duty as inspector, and was not liable for his honest error in judgment, or want of skill.
But the court, at the prayer of the plaintiff’s counsel, further instructed the jury; that if the inspector was guilty of gross negligence in examining the fish, he did not faithfully execute the duties of his office in that respect.